
	
		I
		112th CONGRESS
		1st Session
		H. R. 3727
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2011
			Mr. Aderholt
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To allow for innovations and alternative technologies
		  that meet or exceed desired energy efficiency goals.
	
	
		1.Short titleThis Act may be cited as the
			 Enabling Energy Saving Innovations
			 Act.
		2.Innovative
			 component technologiesSection
			 342(f) of the Energy Policy and Conservation Act (42 U.S.C. 6313(f)) is
			 amended—
			(1)in paragraph (1),
			 by striking paragraphs (2) through (5) and inserting
			 paragraphs (2) through (6); and
			(2)by adding at the
			 end the following new paragraph:
				
					(6)Innovative
				component technologiesSubparagraph (C) of paragraph (1) shall not
				apply to a walk-in cooler or walk-in freezer components if the manufacturer has
				demonstrated to the satisfaction of the Secretary that the component model
				reduces energy consumption at least as much as if such subparagraph were to
				apply. In support of any demonstration under this paragraph, a manufacturer
				shall provide to the Secretary all data and technical information necessary to
				fully evaluate its application.
					.
			
